            Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term
                              Grand Jury Sworn in on January 8, 2020


UNITED STATES OF AMERICA                     :       Criminal No.
                                             :
                v.                           :       Grand Jury Original
                                             :
EDWARD DAVIES                                :
(Counts 2, 4, 5, 6, 9)                       :
                                             :       18 U.S.C. § 1343 (Wire Fraud);
and                                          :       22 D.C. Code § 3223(b)(5),(d)(2) (Credit
                                             :       Card Fraud); 18 U.S.C. § 981(a)(1)(C),
EARL HAMILTON,                               :       21 U.S.C. § 853(p), 28 U.S.C. § 2461(c)
(Counts 1, 3, 7, 8, 10)                      :       (Criminal Forfeiture).
                                             :
                          Defendants.        :
                                             :


                                        INDICTMENT
       The Grand Jury charges that, at all times material to this Indictment, on or about the dates

stated below:

                                           Introduction

       1.       The DC Children and Youth Investment Trust Corporation (“DC Trust”) was a non-

profit organization, created in 1999, whose mission was to service the District of Columbia’s

children, youth, and their families. The DC Trust was designed as an intermediary to connect

philanthropists, government leaders, youth advocates, and representatives from the business

community in order to support programs to benefit the children of the District of Columbia.

       2.       Almost all of the funding for the DC Trust was provided by the government of the

District of Columbia and the United States Department of Education. The DC Trust’s funding from

the U.S. Department of Education consisted of federal grant funding under the U.S. Department of
              Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 2 of 16




Education Opportunity Scholarship Program (“OSP”), which was designed to provide low-income

parents residing in Washington, D.C., with expanded options for the education of their children.

The OSP awarded grants on a competitive basis to organizations looking to establish scholarship

programs to assist eligible students with attending certain participating non-public District of

Columbia elementary or secondary schools. The DC Trust was a grantee of this program, and the

funding it received through the OSP was authorized to be spent solely on scholarships and limited

expenses related to the administration of the program.

         3.       In October 2012, EDWARD DAVIES became the interim executive director of the

DC Trust, and in November 2012, DAVIES became the permanent executive director of the DC

Trust.

         4.       In November 2012, DAVIES fired the controller of the DC Trust and created a new

position called “director of operations and finance.” In December 2012, DAVIES hired EARL

HAMILTON to fill that position.

         5.       DAVIES and HAMILTON each received an annual salary of over $100,000 as

compensation for their work for the DC Trust.

         6.       The DC Trust held a bank account, which was assigned an account number ending

in “1059,” that the DC Trust used as an operating account from which it paid administrative

expenses. There was a checkcard associated with this account that could be used to make business

purchases. When DAVIES became executive director of the DC Trust, he became the only

employee signatory for the account that was linked to this checkcard. On January 29, 2013,

HAMILTON was added as an additional employee signatory for this account and, as such, became

the only other employee signatory to this account that was linked to the checkcard.

         7.       In August 2013, HAMILTON directed one of the DC Trust’s accountants to open




                                                 2
             Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 3 of 16




corporate credit card accounts with American Express and to issue DC Trust credit cards in the

names of DAVIES, HAMILTON, and two additional DC Trust employees.

        8.       According to the DC Trust Employee Handbook, which was revised in February

2014 during DAVIES’ and HAMILTON’S tenure as leaders of the DC Trust, “Corporate Credit

Card usage must be related to official verifiable company expenditures. Charges applicable to

personal expenses are not acceptable under any circumstances. Examples of Official Company

Expenditures with prior authorization of Departmental Managers are: office supplies, business

travel or client related meals, lodging, car rental, airline baggage fees, taxi service, etc.”

        9.       The DC Trust also had a travel reimbursement policy, effective March 23, 2009,

under which work-related travel expenses were reimbursable; however, the policy cautioned

employees that “care should be taken to identify a room at a reasonable rate aligned with the

allowable rate for the hosting city according to the General Services Administration’s (GSA)

rate schedule.” Similarly, the policy stated that meals consumed during authorized work-related

travel would be reimbursed according to “the GSA per diem schedule for meals and incidentals.”

        10.      According to DC Trust employees and board members, the commuting costs of

employees and officers were not reimbursable.

        11.      One of the DC Trust’s two accountants was responsible for obtaining receipts

submitted by DC Trust staff who used the DC Trust credit cards, including DAVIES and

HAMILTON, and reconciling each month’s credit card statements in the company’s ledger.

        12.      The DC Trust was governed by a board of directors, which held regular meetings at

which DAVIES and HAMILTON were required to give reports about the organization’s activities

and finances. The board had no finance committee until one was created in late 2015 by the chair

of the board at the time, who wanted to improve the board’s financial oversight of DC Trust.




                                                    3
         Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 4 of 16




                               COUNTS ONE THROUGH EIGHT
                                       (Wire Fraud)

       13.      Paragraphs 1 through 12 of this Indictment are hereby re-alleged.

       14.      Between October 1, 2012, and February 29, 2016, in the District of Columbia and

elsewhere, the defendants,

                                      EDWARD DAVIES and
                                       EARL HAMILTON,

devised and intended to devise a scheme and artifice to defraud and obtained and intended to obtain

money and property by means of false and fraudulent pretenses, representations, and promises—

that is, DAVIES and HAMILTON intended to defraud the DC Trust of money and property through

fraudulent transactions and other means as more fully described below.

                                Purpose of the Scheme to Defraud

       15.      A purpose of the scheme was for DAVIES and HAMILTON to steal D.C. Trust

funds for personal purposes and expenses.

                                        Manner and Means

       16.      DAVIES and HAMILTON perpetrated this scheme to defraud by using DC Trust’s

bank checkcard and corporate credit cards to make unauthorized personal purchases, by lying to

the DC Trust accountants about the nature of these purchases, and by hiding from the board of

directors the exorbitant monthly bills that resulted.

                         Acts in Furtherance of the Scheme to Defraud

       17.      The acts in furtherance of this scheme to defraud included the following acts and

omissions, among others, which were taken and made by DAVIES and HAMILTON between

October 1, 2012, and February 29, 2016:

             a. DAVIES and HAMILTON each used the DC Trust checkcard to make numerous

                payments to third parties, for their own personal expenses, to include but not limited


                                                  4
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 5 of 16




    to payments for meals, retail purchases, commuting costs, and personal travel.

    DAVIES and HAMILTON were not authorized to use the funds of DC Trust for

    purely personal transactions such as these. For example:

        i. DAVIES used the DC Trust checkcard to pay $247.36 for a stay at the Rouge

           hotel, in Washington, D.C., from December 31, 2012, through January 1,

           2013 (New Year’s Eve). On December 31, 2012, DAVIES also used the DC

           Trust checkcard to pay $72.00 at Old Ebbitt Grill, a bar and restaurant in

           Washington, D.C.

       ii. HAMILTON used the DC Trust checkcard to pay Hertz Car Rental $616.92

           on February 22, 2013, and he also used the DC Trust checkcard to pay Hertz

           $403.94 on February 26, 2013, when he returned the car. According to

           records provided by Hertz, HAMILTON picked up and returned the rental

           car at the airport in Atlanta, Georgia, traveling a total of 2,207 miles during

           the course of the trip. During this time frame, HAMILTON used the DC

           Trust checkcard to pay $962.05 for a stay at the Marriott Hotel in Alpharetta,

           Georgia, to pay $59.04 at a Pilot gas station in Cordele, Georgia, to purchase

           $62.71’s worth of gas at a RaceTrac gas station located in Rivera Beach,

           Florida, and to make a $1,780.52 purchase at a Best Buy located in Palm

           Beach, Florida.

 b. DAVIES used the DC Trust credit card in his name to make over 600 payments to

    third parties, for his own personal expenses, to include but not limited to payments

    for meals, groceries and other retail purchases, commuting costs, personal

    automobile expenses, personal travel, and the personal travel of family members and




                                      5
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 6 of 16




    friends. DAVIES was not authorized to use the funds of the DC Trust for purely

    personal transactions such as these. Some examples of these personal transactions

    include but are not limited to:

        i. During the entire period of October 1, 2012, through February 29, 2016,

           DAVIES used the DC Trust credit card to make a total of over $2,000 in

           purchases at Target stores in the area, mostly in Maryland, where DAVIES

           resided at the time.

       ii. During the entire period of October 1, 2012, through February 29, 2016,

           DAVIES used the DC Trust credit card to make approximately $800 in

           purchases at Home Depot stores in the area, mostly in Maryland, where

           DAVIES resided at the time.

       iii. During the entire period of October 1, 2012, through February 29, 2016,

           DAVIES charged roughly $1700 in Metrorail charges to the DC Trust credit

           card.

       iv. During the entire period of October 1, 2012, through February 29, 2016,

           DAVIES made about $1,400 of purchases at Commissary restaurant in the

           Logan Circle neighborhood of Washington, D.C., near the location of the

           D.C. Trust office. Most of these purchases were in amounts of about $30.

       v. During the period of October 1, 2012, through February 29, 2016, DAVIES

           made over $650 of purchases at Bua Thai restaurant, in the Logan Circle

           neighborhood of Washington, D.C., near the location of the DC Trust office.

           The average cost of these purchases was about $40.

       vi. On Saturday, September 7, 2013, DAVIES charged $264 at a Red Door




                                      6
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 7 of 16




          Salon in Washington, D.C., to the DC Trust credit card.

      vii. DAVIES used his DC Trust credit card to pay $710.14 for a car rental from

          Enterprise for the dates of October 10-14, 2013, which comprised Columbus

          Day weekend that year. That same weekend, DAVIES used his DC Trust

          credit card to make purchases from merchants and retailers in Virginia, South

          Carolina, and Georgia. DAVIES was attending a wedding in Georgia during

          this weekend.

     viii. On November 5, 2013, DAVIES used his DC Trust credit card to make a

          $502.75 personal car loan payment.

      ix. DAVIES used the DC Trust credit card to pay $680 for plane tickets for

          himself and a relative to fly from Baltimore, Maryland, to Manchester, New

          Hampshire, for the weekend of Friday, May 16, 2014, through Sunday, May

          18, 2014, as well as $294.74 for lodging and $277.61 for a rental car while

          DAVIES and his relative were in New Hampshire that weekend.

       x. DAVIES used the DC Trust credit card to pay roughly $300 for hotel

          expenses in Windsor, Connecticut from May 24-26, 2014 (Memorial Day

          Weekend). DAVIES was attending graduation festivities for a relative this

          weekend.

      xi. On November 17, 2014, DAVIES used his DC Trust credit card to make a

          $2,000 payment to Pohanka Automotive Group for a partial down-payment

          on a personal vehicle, which was registered in DAVIES’ name.

      xii. On November 19, 2014, DAVIES used his DC Trust credit card to purchase

          two round-trip Amtrak tickets, for a total of $736, for himself and an




                                    7
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 8 of 16




          acquaintance to travel to New York from Wednesday, November 26, 2014,

          through Saturday, November 29, 2014. (Thanksgiving fell on Thursday,

          November 27, 2014.) During this holiday trip to New York, DAVIES used

          the DC Trust credit card to make additional payments, including but not

          limited to approximately $250 towards hotel charges and over $400 in

          charges for a massage service.

     xiii. DAVIES used the DC Trust credit card to pay numerous expenses for a trip

          that he took to California in April 2015, with an acquaintance, the

          acquaintance’s daughter, and DAVIES’ daughter. The expenses charged to

          the DC Trust card included but were not limited to: a total of roughly $3,000

          for round-trip airfare for himself and his three travel companions (including

          a $30 premium seat upgrade fee for each ticket, nearly $500 in change fees

          after an initial reservation was amended, and $175 in extra baggage fees);

          $765.46 for lodging in Oakland, California; $1,009.16 for a “King, atrium-

          view” hotel room in Napa, California; $493.05 for a rental car to drive from

          Oakland to Napa; and hundreds of dollars in restaurant tabs and other

          personal purchases made over the course of this vacation.

     xiv. DAVIES used the DC Trust credit card to purchase airline tickets for

          himself, an acquaintance, and the acquaintance’s daughter to fly to Los

          Angeles on Friday, July 3, 2015, and return on Monday, July 6, 2015. Each

          of these tickets cost $504.20. DAVIES also used the DC Trust credit card to

          pay more than $300 in restaurant- and hotel-related charges during this trip.

      xv. DAVIES used the DC Trust credit card to pay $100.52 for a room at the




                                    8
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 9 of 16




           Westin Washington hotel in Washington, D.C., for Sunday, December 13,

           2015.

      xvi. On Tuesday, December 15, 2015, DAVIES used the DC Trust credit card to

           pay $176.00 for a dinner for two at The Riggsby restaurant in Washington,

           D.C.

     xvii. DAVIES traveled to Chicago, Illinois on December 23, 2015, and returned

           home on December 25, 2015. While in Chicago, DAVIES used the DC Trust

           credit card to pay a $120 tab at The Marq restaurant and a $172 bill at Fat

           Rice restaurant. DAVIES also used the DC Trust credit card to pay $66 for

           parking at Baltimore Washington International Airport while he was on this

           trip.

    xviii. Days later, DAVIES returned to Chicago for New Year’s Eve 2015/2016.

           DAVIES used the DC Trust credit card to pay $763.20 to pay for round-trip

           plane tickets and $50 for parking at Washington Reagan National Airport

           (“National Airport”) for this trip.

 c. HAMILTON used the DC Trust credit card in his name to make over 600 payments

    to third parties, for his own personal expenses, to include but not limited to payments

    for meals, retail purchases, personal automobile expenses, and personal travel.

    HAMILTON was not authorized to use the funds of DC Trust for purely personal

    transactions such as these. For example:

        i. During the entire period of October 1, 2012, through February 29, 2016,

           HAMILTON used the DC Trust credit card to make approximately $2,500

           in purchases at Home Depot stores in Maryland, Virginia, Florida, and




                                       9
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 10 of 16




           Illinois.

       ii. On August 24, 2013, HAMILTON charged $266.90 on his DC Trust credit

           card for automobile-related expenses at Palm Beach Auto in Lake Park,

           Florida, near where HAMILTON owns a home. This was only the second

           charge HAMILTON ever made using the card.

       iii. On August 27, 2013, October 9, 2013, September 21, 2014, and June 24,

           2014, Hamilton charged $353.80, $423.60, $268.99, and $109.00,

           respectively, on his DC Trust credit card, to purchase plane tickets for his

           wife to fly between the Washington, D.C., metropolitan area and Fort

           Lauderdale, Florida, near where HAMILTON owns a home. For the trip on

           September 22, 2014, HAMILTON also purchased himself a $268.99 plane

           ticket using the DC Trust credit card.

       iv. In November 2013, HAMILTON used his DC Trust credit card to book a

           $982.00 cruise on Royal Caribbean lines. While on that vacation, on

           November 12, 2013, HAMILTON used his DC Trust credit card to make one

           $152.60 purchase and one $49.05 purchase at Andy’s Gift Shop in Ocho

           Rios, Jamaica. HAMILTON also used the DC Trust credit card to pay $154

           for parking at National Airport during this time period.

       v. Over Christmas week in 2013, HAMILTON used his DC Trust credit card

           to pay for numerous expenses while traveling, to include: $57.50 for gasoline

           in New Springfield, Ohio, on December 24, 2013; $85.00 for gasoline in

           Lansing, Illinois, on December 26, 2013; $85.50 at a movie theater in

           Country Club Hills, Illinois, on December 26, 2013; $46.51 for gasoline in




                                     10
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 11 of 16




           Verona, Pennsylvania, on December 28, 2013; $57.25 for gasoline in West

           Unity, Ohio, on December 28, 2013; and $43.58 at a Pizza Hut in

           Woodbridge, Virginia, on December 30, 2013.

       vi. On January 11, 2014, HAMILTON used his DC Trust credit card to purchase

           $106.65 in tickets to see comedian Rickey Smiley.

      vii. On July 16, 2014, September 4, 2014, October 13, 2014, April 9, 2015, and

           September 14, 2015, HAMILTON used his DC Trust credit card to pay

           $272.19, $147.88, $208.78, $678.36, and $294.62, respectively, for

           repairs/servicing to his personal vehicle at BMW of Alexandria.            On

           September 4, 2014, HAMILTON also used the DC Trust credit card to pay

           nearly $600 at Washington Tires.

      viii. On November 11, 2014, HAMILTON purchased a plane ticket for his son to

           fly from Florida to Baltimore, Maryland, on Wednesday, November 26, 2014

           (the day before Thanksgiving that year). HAMILTON used the DC Trust

           credit card to pay $125.09 of the total $165.09 charge for the flight. A credit

           card in the name of HAMILTON’s wife was used to pay for the remainder

           of the cost of the flight.

       ix. On December 7, 2014, HAMILTON and his wife flew from Chicago,

           Illinois, to Baltimore, Maryland, on tickets costing a total of $332.36, which

           were paid for on HAMILTON’S DC Trust credit card. HAMILTON also

           used the DC Trust credit card to pay $18 for parking at the airport while he

           and his wife were traveling.

       x. On June 8, 2015, and June 16, 2015, HAMILTON used the DC Trust credit




                                        11
Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 12 of 16




           card to pay for servicing of his 2006 Mercedes-Benz CLS 500. Each

           diagnostic check cost $137.95.

       xi. On November 7, 2015, HAMILTON made a $14.45 payment using his DC

           Trust credit card at a Subway restaurant, located in the District of Columbia.

      xii. On December 19, 2015, HAMILTON used the DC Trust credit card to

           purchase a $701.84 Nordictrac exercise machine, which was delivered to his

           personal residence in Virginia.

      xiii. On January 2, 2016, HAMILTON used the DC Trust credit card to pay for a

           $27.94 meal at Bua Thai restaurant. During the period of October 1, 2012,

           through February 29, 2016, HAMILTON made over $400 of purchases at

           Bua Thai restaurant, in the Logan Circle neighborhood of Washington, D.C.,

           near the location of the D.C. Trust office. The average cost of these

           purchases was about $50.

 d. For many of the transactions alleged in subparagraphs (a) through (c) above,

    DAVIES and HAMILTON submitted to DC Trust accountants false justifications

    or no justification at all, causing the accountants to make inaccurate and incomplete

    entries in the DC Trust’s internal accounting system.

 e. DAVIES and HAMILTON ignored the requirement that a D.C. Trust board member

    co-sign checks for more than $25,000 by repeatedly paying credit card bills online

    through Automated Clearing House (“ACH”) payments. Of the 43 payments made

    to pay down the DC Trust credit cards during the time period of October 1, 2012,

    through February 29, 2016, 38 of these payments were made via online ACH

    payments. Of the remaining five payments made during this period, which were all




                                     12
         Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 13 of 16




                 made by check, only three were for amounts greater than $25,000, and DAVIES and

                 HAMILTON co-signed all three of these checks, in violation of the policy requiring

                 the signature of one board member on checks above the $25,000 threshold.

              f. At the regular meetings of the board of directors, DAVIES and HAMILTON gave

                 presentations about the DC Trust’s finances. At these meetings, they never told the

                 board that they used the DC Trust checkcard and their DC Trust credit cards to make

                 unauthorized personal purchases.

                                      Execution of the Scheme

        18.      On or about the dates listed below, in the District of Columbia and elsewhere,

DAVIES and HAMILTON, for the purpose of executing the above-described scheme to defraud,

transmitted and caused to be transmitted by means of wire communication in interstate commerce,

from, into, and through the District of Columbia, the following writings, signals, and sounds:

Count          Date         Description
               (Approx.)
ONE            11/7/2015    HAMILTON made a $14.45 payment using his DC Trust credit card at
                            a Subway restaurant, located in the District of Columbia, and in
                            processing the payment, a credit card machine at the restaurant
                            connected electronically to American Express computers/servers located
                            outside the District of Columbia.
TWO            12/2/2015    From the DC Trust office, DAVIES caused an online ACH payment in
                            the amount of $15,446.18 to be made to pay down the DC Trust credit
                            card balance, which included unauthorized personal purchases, and in
                            the process of making this payment, connected electronically to
                            American Express computers/servers located outside the District of
                            Columbia.
THREE          12/2/2015    From the DC Trust office, HAMILTON caused an online ACH payment
                            in the amount of $15,446.18 to be made to pay down the DC Trust credit
                            card balance, which included unauthorized personal purchases, and in
                            the process of making this payment, connected electronically to
                            American Express computers/servers located outside the District of
                            Columbia.
FOUR           12/14/2015   DAVIES made a $100.52 payment using his DC Trust credit card at a
                            Westin Hotel located in the District of Columbia, and in processing the
                            payment, a credit card machine at the hotel connected electronically to


                                                 13
        Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 14 of 16




                           American Express computers/servers located outside the District of
                           Columbia.
FIVE          12/15/2015   DAVIES made a $176 payment using his DC Trust credit card at a The
                           Riggsby restaurant, located in the District of Columbia, and in
                           processing the payment, a credit card machine at the restaurant
                           connected electronically to American Express computers/servers located
                           outside the District of Columbia.
SIX           12/22/2015   From the DC Trust office, DAVIES caused an online ACH payment in
                           the amount of $11,398.83 to be made to pay down the DC Trust credit
                           card balance, which included unauthorized personal purchases, and in
                           the process of making this payment, connected electronically to
                           American Express computers/servers located outside the District of
                           Columbia.
SEVEN         12/22/2015   From the DC Trust office, HAMILTON caused an online ACH payment
                           in the amount of $11,398.83 to be made to pay down the DC Trust credit
                           card balance, which included unauthorized personal purchases, and in
                           the process of making this payment, connected electronically to
                           American Express computers/servers located outside the District of
                           Columbia.
EIGHT         01/02/2016   HAMILTON made a $27.94 payment using his DC Trust credit card at
                           Bua Thai restaurant, located in the District of Columbia, and in
                           processing the payment, a credit card machine at the restaurant
                           connected electronically to American Express computers/servers located
                           outside the District of Columbia.

             (Wire Fraud, in violation of Title 18, United States Code, Section 1343).


                                         COUNT NINE
                                       (Credit Card Fraud)

       19.      Paragraphs 1 through 12 and 17 of this indictment are hereby re-alleged.

       20.      Between November 1, 2015, and February 29, 2016, within the District of Columbia

and elsewhere, the defendant,

                                       EDWARD DAVIES,

with intent to defraud, obtained and paid for property and services of a value of $1,000 or more by

knowingly using for his own purpose a credit card of the DC Trust, and the number on and

description of said credit card, which was issued to and provided to DAVIES by and at the request

of the DC Trust, who was DAVIES’ employer at the time, to be used only for DC Trust purposes.


                                                14
         Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 15 of 16




         (Credit Card Fraud, in violation of 22 D.C. Code, Section 3223(b)(5),(d)(2)).


                                           COUNT TEN
                                        (Credit Card Fraud)

       21.      Paragraphs 1 through 12 and 17 of this indictment are hereby re-alleged.

       22.      Between November 1, 2015, and February 29, 2016, within the District of Columbia

and elsewhere, the defendant,

                                        EARL HAMILTON,

with intent to defraud, obtained and paid for property and services of a value of $1,000 or more by

knowingly using for his own purposes a credit card of the DC Trust, and the number on and

description of said credit card, which was issued to and provided to HAMILTON by and at the

request of the DC Trust, who was HAMILTON’S employer at the time, to be used only for DC

Trust purposes.

         (Credit Card Fraud, in violation of 22 D.C. Code, Section 3223(b)(5),(d)(2)).


                                 FORFEITURE ALLEGATION

       1.       Upon conviction of any of the offenses alleged in Counts One through Ten, the

defendants, EDWARD DAVIES and EARL HAMILTON, shall forfeit to the United States any

property, real or personal, which constitutes or is derived from proceeds traceable to these offenses,

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c). The United States will also seek a

forfeiture money judgment equal to the value of any property, real or personal, which constitutes

or is derived from proceeds traceable to the offenses.

       2.       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

             a. cannot be located upon the exercise of due diligence;



                                                 15
         Case 1:20-cr-00245-RBW Document 1 Filed 11/04/20 Page 16 of 16




           b. has been transferred or sold to, or deposited with, a third party;

           c. has been placed beyond the jurisdiction of the Court;

           d. has been substantially diminished in value; or

           e. has been commingled with other property that cannot be divided without difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the

value of the property described above, pursuant to 21 U.S.C. § 853(p).

 (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C); Title
 21, United States Code, Section 853(p); and Title 28, United States Code, Section 2461(c)).



                                                      A TRUE BILL



                                                      FOREPERSON




MICHAEL R. SHERWIN
ACTING ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA




                                                 16
